RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the specification and claims 1, 3, and 4, filed on 05 May 2022, have been entered in the above-identified application.  Claim 2 has been cancelled by applicant.  Claims 1 and 3-16 are pending, of which claims 9-16 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 14 March 2022.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/044634 A1 in view of Bao (U.S. Pat. 6,596,569).  A machine translation of WO ‘634 was relied upon for analysis.
Regarding claims 1, 3, 4, and 8, WO ‘634 discloses a laminate structure attached to a glass substrate as shown in FIG. 1, reproduced below.

    PNG
    media_image1.png
    243
    530
    media_image1.png
    Greyscale

In the figure, 18 is a resin layer, 16 is a base film, 20 is an adhesive layer, and 12 is a substrate.  See p. 2, ninth paragraph and p. 3, first full paragraph of the translation.  Base film 16 is preferably polyethylene terephthalate, reading on a plastic substrate and meeting the limitation of claim 8, see p. 3, second full paragraph.  Substrate 12 is preferably a glass plate, see p. 3, fifth full paragraph.  The adhesive layer 20 has an adhesion strength of preferably 0.01 to 10 N/25 mm, see p. 4, fifth full paragraph.  Alternately, the adhesion strength can be more than 10 N/25mm and can be reduced by light irradiation.  In the example on p. 4, sixth full paragraph, the adhesive layer has an adhesive strength of 15.2 N/25mm (1550 gf/25mm) to glass before UV radiation and is reduced to 0.07 N/25mm (7.1 gf/25mm) after radiation to allow for easy separation of the substrate from the other layers.  The initial adhesive value is within the claimed range of 200 to 2000 gf/25mm.  The final adhesive value is within the claimed range of less than or equal to 30 gf/25mm as in claim 1, less than or equal to 20 gf/25mm as in claim 3, and less than or equal to 10 gf/25mm as in claim 4.
WO ‘634 does not specify the Young’s modulus of the adhesive layer.
Bao teaches a lamination method for thin film transistors in which plies are laminated with a solid adhesive polymer with a low elastic modulus, see abstract.  The adhesive has a modulus of less than 50 MPa, see col. 4, line 66 through col. 5, line 9.  This allows the adhesive to form an intimate, conformal coating over the plies.  The adhesive has a lower modulus than the adjacent polymer substrates which have a modulus of at least 100 MPa, see col. 5, lines 20-27.  Suitable polymer substrates include PET, see col. 5, lines 40-55.
WO ‘634 and Bao are analogous because they are similar in structure and function, as each describes adhering PET to a substrate using a pressure-sensitive adhesive.  The structures are used for wafers.  It would have been obvious to have used an adhesive with a low modulus as the adhesive layer because Bao teaches that low modulus adhesives can conform to the adjacent layers forming an intimate bond.  The adhesive modulus should be lower than the substrate modulus, which is to say that the adhesive should be more flexible than the substrate (see Bao at col. 5, lines 20-27).
Regarding claims 5-6, WO ‘634 teaches that the adhesive layer has a thickness of most preferably from 5 to 35 microns, see p. 4, fifth full paragraph.  This overlaps the claimed range of from 1 to 9 microns as in claim 6 and less than 10 microns as in claim 5.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Similarly, Bao teaches the adhesive thickness to be from 0.5 to 100 microns, see col. 5, lines 8-9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘634 and Bao as applied above, and further in view of Richter (U.S. Pat. 8,951,886).
Regarding claim 7, WO ‘634 and Bao are relied upon as described above.  Each reference teaches that the PET layer may be initially formed over a glass layer with a bonding layer between them, see WO ‘634 at p. 3, first full paragraph and Bao at col. 5, lines 40-62.  However, in these references, the PET layer is removed from the glass layer prior to adhering to a substrate.
Richter describes separating a layer system comprising a wafer, see title and abstract.  As shown in FIG. 1 and described at col. 19 lines 25-61, the wafer laminate prior to separation includes glass layer 1 bonded to an elastomer layer 2, bonded to a separating layer 3 in contact with wafer 4, 5.  See also col. 19, line through col. 20, line 6.  Glass is used to provide a wafer with high mechanical strength, see col. 8, lines 36-50.
Richter, Bao, and WO ‘634 are analogous because they each describe wafer laminates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a glass layer along with the PET polymer substrate to obtain a laminate of high mechanical strength, which is useful to prevent undesired breakage of the wafer.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 05 May 2022 regarding the 35 U.S.C. § 103 rejection of claims 1-6 and 8 of record over WO 2019/0044634 in view of Bao (U.S. Pat. 6,596,569) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 7 of the remarks that adhesive layer 43 of Bao is not a so-called releasable adhesive, and thus has a similar adhesion force to glass before and after de-adhesion.  Separation of the adhesive in Bao is not related to being exposed to light for lowering the adhesion force of the adhesive layer.  In contrast, WO ‘634 discloses a releasable adhesive having different adhesion forces to glass before and after de-adhesion (after being exposed to light).  Applicant argues that the adhesive layers are different in compositions, and it would be difficult to apply the releasable property of the adhesive layer of WO ‘634 to the adhesive layer of Bao.
The Examiner is not persuaded.  Applicant’s arguments amount to arguing that it would not be obvious for one to modify the adhesive of Bao to have the different adhesion forces before and after de-adhesion as in the adhesive of WO ‘634.  This argument misconstrues the rejection.  The rejection is based on modifying the adhesive of WO ‘634, which already has the noted different adhesion forces before and after de-adhesion, to have a Young’s modulus within the range disclosed in Bao.  Thus there is no attempt to modify the adhesive of Bao to have a property of WO ‘634.  Instead, the rejection provides a rationale why one having ordinary skill in the art would ensure that the adhesive of WO ‘634 also has a Young’s modulus within the range disclosed in Bao.  
As stated in the rejection above, it would have been obvious to formulate the adhesive of WO ‘634 to have a modulus within the range disclosed in Bao because Bao teaches that low modulus adhesives can conform to the adjacent layers forming an intimate bond.  The adhesive modulus should be lower than the substrate modulus, which is to say that the adhesive should be more flexible than the substrate (see Bao at col. 5, lines 20-27).  This allows the adhesive to form an intimate, conformal coating over the plies, see Bao at col. 4, line 66 through col. 5, line 9.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 05 May 2022 regarding the 35 U.S.C. § 103 rejection of claim 7 of record over WO ‘634 and Bao in view of Richter (U.S. Pat. 8,951,886) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Richter does not cure the alleged deficiencies of WO ‘634 and Bao.  However, WO ‘634 and Bao are not deficient as described above.  Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/                      Primary Examiner, Art Unit 1759